 OVERLAND HAULING, INC.Overland Hauling,Inc.,andTeamsters,Chauffeurs,Warehousemen and Helpers Local No. 385,affiliat-ed with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 12-CA-4767December 14, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn July 14, 1970, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding,grantingGeneral Counsel's Motion forSummary Judgment; finding no merit in the variouscontentions urged by Respondent in its Response tothe Trial Examiner's Order to Show Cause why theMotion for Summary Judgment should not begranted; further finding on the pleadings that Res-pondent had engaged in and was engaging in certainunfair labor practices within the meaning of Section8(a)(5) and (1) of the National Labor Relations Act,as amended; and recommending that Respondentcease and desist from such unfair labor practices andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Overland Hauling, Inc., Ocoee, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.iIn its exceptions Respondent contends,as it did at the several stagesof the underlying representation matter,that the Regional Director's unitand eligibility determinations and his disposition of the objections in Case12-RC-3317 are erroneous and contrary to law, and that the Board erredin failing to grant Respondent'srequests for reviewRespondent alsocontends that it is entitled,as a right of due process,to a hearing on theissues raised by its objections to conduct affecting the results of theelectionWe find no ment in Respondent's contentionsWe have reviewed245the entire record in the underlying representation case and are satisfiedthat the Regional Director's disposition of the issues in his Decision andDirection of Election and Supplemental Decision,Order and Certificationof Representative is fully supported by the evidence, and is correct Likethe Trial Examiner,we find no unresolved issues necessitating a hearing,and, accordingly,we shall adopt the Tnal Examiner's findings,conclusions,and recommendationsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE ISSUECHARLES W. SCHNEIDER, Trial Examiner: The case ariseson a motion of counsel for the General Counsel forsummary judgment based upon an admitted refusal by theRespondent to bargain with the certified Charging Union,the Respondent contesting the validity of Board rulings inthe representation proceeding in which the Union wascertified.The Representation Proceeding'Upon a petition filed in Case12-RC-3317under Section9(c) of the NationalLaborRelationsAct (29 U.S.C.A. 159)by Teamsters,Chauffeurs,Warehousemen&Helpers LocalUnion No.385, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,herein called the Union,the ActingRegional Director for Region 12 of the Board issued aDecision and Direction of Election dated July 10, 1969,among employees of Overland Hauling,Inc., herein calledthe Respondent.Disagreeing to some extent with the unitfound appropriate by the Acting Regional Director, theRespondent filed a request for review of that decision withthe Board in Washington,D.C. On August5, 1969, theBoard denied the Respondent'srequest for review insubstantial part.Pursuant to the Decision and Direction of Election, anelection by secret ballot was conducted on August 8, 1969,under the direction and supervision of the Acting RegionalDirector.A revisedtally of ballots showed the followingelection results:Approximate number of eligible voters108Void ballots0Votes castfor Petitioner51Votes castagainst participatinglabororganization49Valid votes counted100Challenged ballotsIValid votes counted plus challenged ballots101iAdministrativeor official notice is taken of the record in therepresentation proceeding,Case 12-RC-3317, asthe term "record" isdefined in Section 102 68 and102 69(1)of the Board's rules(Rules andRegulations and Statements of Procedure,NationalLaborRelationsBoard,Series 8 as amended)SeeLTV Electrosysienw, Inc,166 NLRB 938,enfd 388 F 2d683 (C A 4), certdenied393 US 843,Golden Age BeverageCo,167 NLRB No 24,enfd.415 F 2d 26 (C A5), Intertype Co v Penello,269 FSupp573 (D C Va ),Intertype Co v N L.R B,401 F 2d 41 (C A 4),certdenied393 U S 1049,FollettCorp,et al,164 NLRB 378, enfd 397F 2d 91 (C A 7), Sec 9(d) of the National Labor Relations Act187 NLRB No. 40 246DECISIONSOF NATIONALLABOR RELATIONS BOARDThe challenged ballot was insufficient to affect the resultsof the election.On August 18, 1969, the Employer timely filed objections(subsequently expanded on August 26, 1969) to conductaffecting results of election alleging,in sum, that prior toand during the election union representatives engaged incertain specified conduct interfering with the election, thatthe electionwas improperly conducted, and that theRespondent was prejudiced by actions of a Board agent ininvestigating unfair labor practice charges in June 1969.On October 16, 1969, the Regional Director issued aSupplemental Decision, Order and Certification of Repre-sentative. In this Decision the Regional Director stated thatan investigationof the Respondent's objections had beenconducted, during which all parties were afforded opportu-nity to submit and present evidence bearing on the issues.After discussion of the evidence, the Regional Directorconcluded in his Decision that the Respondent had raisedno substantial or material issues of fact or law which wouldwarrant setting aside the election.Consequently, theRegionalDirector overruled the Respondent's objections intheir entirety and certified the Union as the exclusivebargaining representative of the employees in the appropri-ate unit.At the same time the Regional Director denied theRespondent's motion for a hearing on its objections.Thereafter on November 1, 1969, the Respondent timelyfiled with the Board in Washington, D.C., its request forreview of the Regional Director's Supplemental Decision,Order and Certification of Representative, in whichRespondent urged that the Regional Director erred in notsetting aside the election, and in denying the Respondent'srequest for a hearing on the objections.On November 18, 1969, the Board by telegraphic orderdenied the Respondent's request for review for the reasonthat ". . . it raises no substantial issues warranting review.11The Unfair Labor Practice CaseOn February 9, 1970, the Union filed the instant unfairlabor practice charge alleging that since the certification theRespondent had refused and continues to refuse to bargainwith the Union.On March 6, 1970, the Regional Director issued acomplaint and notice of hearing alleging that the Respon-dent had committed unfair labor practices in violation ofSection 8(a)(1) and (5) and Section 2(6) and (7) of the Actby refusing to meet and negotiate with the Union as thebargaining representative of the employees in the certifiedunit, though requested to do so since the certification.Thereafter, the Respondent filed its answer (subsequentlyamended) in which it denied,inter alia,the validity of thecertification and the commission of unfair labor practices,but admittedsome allegationsof the complaint, such as thefact of the certification and its refusal to bargain with the2Pepsi-Colo Buffalo Bottling Company v N L R B,409 F.2d 676 (C A. 2,1969), cert.denied396 U.S. 904 (1969)3Krieger-Ragsdale& Co, Inc,159 NLRB 490,enfd379 F.2d 517 (C A7, 1967),certdenied389 US. 1041. SeePittsburgh PlateGlassCo vN.L R B,313 U.S. 146, 162 (1941); NLRB Rulesand Regulations, Secs102.67(f) and 102 69(c)40 K Van andStorage,Inc,127 NLRB 1537, enfd 297 F.2d 74 (C AUnion. At the same time the Respondent filed a motion todismiss (subsequently amended) or to stay the unfair laborpracticeproceeding and to reopen the representationproceeding. On April 3, 1970, counsel for the GeneralCounsel filed a motion for summary judgment, in which theCharging Party concurred, and on April 8, 1970, I issued anOrder to Show Cause returnable April 29, 1970, on theRespondent's motion to dismiss, to stay, and to reopen andon the General Counsel's motion for summary judgment.The Respondent has filed a response to the Order to ShowCause. No other responses have been received.Ruling on Motion for Summary JudgmentCounsel for the General Counsel contends that all issuesin dispute were decided by the Board in the representationcaseand that he is therefore entitled to summary judgmentas a matter of law.The Respondent opposes summary judgment on statuto-ry and constitutional grounds and asserts that due processrequires that a full hearing be held on allissues, includingthe issues raised in the representation proceeding. Inaddition the Respondent has provided evidence which itasserts isnewly discovered and was previously unavailablebearing on its objections to the election.The basic position of the Respondent is that the Board'sunit determination was incorrect in the representation case,and that the election was invalid and should have been setaside on the basis of the Respondent's objections to theelection.Alternatively, the Respondent contends that itsobjections raised substantial and material issues requiring ahearing, and that the Regional Director erroneously refusedto issue investigative subpenas requested by the Respon-dent in connection with the objections. All these issues wereraised by the Respondent in the representation proceeding,and were found by the Regional Director and the Board toraise no substantial or material issues affecting the validityof the unit, the election, and the certification. Finally, theRespondent contends that in accordance with the opinionin thePepsi-Colacase2 the Board may not find an unfairlabor practice on the basis of a unit determination by aRegionalDirector.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances, not to permit litigation before a TrialExaminer in an unfair labor practice case of issues whichwere or could have been litigated in a prior relatedrepresentation proceeding.3 Such a hearing is not a matterof right unless substantial and material issues were raised inthe representation case.4The New EvidenceWe come now to the Respondent's new evidence. If theevidence is indeednew, meetsthe standard required in suchcases,anda prima facieshowing is made of cause for not5, 1961). SeeN L R B v Air Control Window Products,Inc, 335 F.2d 245,249 (C A 5, 1964). "If there is nothing to hear, then a hearing is a senselessand uselessformality "See alsoNLR B v.BataShoe Co,377 F 2d 821,826 (C.A. 4, 1967), cert. denied389 US. 917. ".. there is no requirement,constitutionalor otherwise,that there be a hearing in the absence ofsubstantial and material issues crucial to determinationof whether NLRBelection results are to be accepted for purposes of certification OVERLAND HAULING, INC.having previously produced it, the dismissal of theRespondent's objections to the election must be reconsid-ered, and hearing will be required.In determining whether the evidence is adequate torequire hearing on the objections issues at this stage of theproceeding, the standard or test is more rigorous than it wasin the representation case. For to be entitled to a hearing onobjections to a Board election a party is required only toproduce specific evidenceprima faciewarranting settingaside the election(O.K. Van & Storage, Inc., supraat 75),that is to say, enough evidence to raise a substantial andmaterialissue asto the probity of the election results.However, at the stage in which we find ourselves, theevidence must be such as is likely to require reversal of theprior decision. Thus, in the case ofRed-More Corp., d/b/aDisco Fair,169 NLRB No. 63, the Board in a comparablesituation stated the rule as follows:...motions based on newly discovered eviden-ce will not be granted unless such evidence willprobably change the outcome of the litigation.Analysis of the new evidence submitted by the Respondentindicates that it is not, in my opinion, of such nature asprobably to change the outcome of the litigation. Nor do Ibelieve that probable cause has been shown for not havingproduced the evidence in the representation proceeding.In support of its position in this respect the Respondenthas attached to its motion to dismiss and reopen therepresentation proceeding copies of several affidavits, andhas attached to its response to Order To Show Cause anumber of copies of additional affidavits. Four of theaffidavits attached to the motion to dismiss and to reopen,all dated March 30, 1970, are related to the issues raised bythe objections to the election. Each refers to the conduct ofone Witt, a representative of the Union. Affiants in theseinstances are, respectively, Harvard Patrick, the proprietor,at the time of the election, of a tavern in the vicinity of theRespondent's establishment; Frank Richards, Jr., a driverfor the Respondent; Jimmy Meadors, a lease operator forthe Respondent; and Gene Stephenson, a former employeeof one of the Respondent's leaseoperators. If credited, andpossible discrepancies disregarded, one or more of theseaffidavits could be construed to establish the following: (1)prior to the election and during the time the polls were openWitt bought beer for employees of the Respondent at thetavern; (2)Witt said in the presence of employees of theRespondent that the Union could "guarantee" a raise ofsome kind, and "quoted" rates of $3.25 to $4.50 per hour,when the Respondent's rate was $1.85 or $1.90 per hour; (3)when one employee told Witt that he would "have to work"if there were a picket line, Witt, indicating a scar on his eye,said that he had got the scar "trying to keep someone fromcrossing the picket line"; and (4) Witt, fingering his scar,told another employee that he (the employee) "wouldn'twant to look like this."Eight other affidavits, one dated March 23, 1970, theothers dated April 14, 1970, are attached to the Respon-dent's response to the Order To Show Cause. Except fortwo of these (discussed more specifically hereinafter) in sofar as the affidavits accompanying the response to the5Coopers, Inc,94 NLRB 1554,The Zeller Corp,115 NLRB 762,AlbionMalleable IronCo,104NLRB 225,Wagner Electric Corp, Chatham247Order To Show Cause contain material relevant to theissues,theyrecitehearsay,or refer to incidents notattributable to the Union, or are otherwise nonprobative.Those six therefore do not constitute, or contain an offer of,evidence warranting reexamination of the Respondent'sobjections to the election.The other two affidavits filed with the response are by D.L. Bloebaum,the Respondent's vice president and generalmanager,and J.W. Earwood,the Respondent's terminalmanager.These the Respondent offers in support of itscontention that the evidence was not previously available tothe Respondent,stating as reason that employees had beenintimidated by union threats which have apparently sincebeen dissipated (response pp. 3-4). Mr. Bloebaum's andMr. Earwood's affidavits state, in that connection,that theRespondent's objections to the election were based uponinformation that the Respondent had received fromemployees and lease operators prior to the election andthereafter.Mr. Bloebaum says that when the Respondentattempted to get information from employees and leaseoperators concerning these incidents,"either they claimedthey knewnothing at that time or were unwilling to furnishthe information."Mr. Earwood,similarly,states that theRespondent was unable to get information about thesereported incidents after the election, because the employeesand lease operators would not talk or discuss the matterand "seemed scared." Mr. Earwood further says that it wasnot until the last 4 to 6 weeks that employees and leaseoperators have been willing to discuss the incidents.The subject matter of the new evidence had been allegedin the Respondent's objections to the election, and someevidence had apparently been submitted by the Respon-dent in connection therewith or had been unearthed by theRegional Office in its investigation of the objections. Thus,among the Respondent's objections to the election was oneto the effect thatWitt had been buying drinks foremployees the night before and during the election(Objections 3 and 6). Another was that at thesame timeWittmade "exorbitant and insincere promises to theemployees knowing such statements to be false" andknowing that the Respondent would have no chance torefute them (Objection 6). Another objection was that theUnion had "threatened, coerced and restrained .. .employees by statements and conduct" and had thusinterfered with free choice in the election (Objection 8). Inhis Supplemental Decision disposing of the objections theRegional Director found that the Respondent had submit-ted no evidence nor had "the investigation disclosed anyevidence" in support of Objections 3 and 8 (SupplementalDecision). He found similarly with respect to Objection 6(Supplemental Decision).Furthermore the Regional Direc-tor, citing authorities,ruled that the furnishing of alcoholicbeverages prior to an election is permissible electioneering(SupplementalDecision).5AdditionallytheRegionalDirector held that electioneering away from the pollingarea is permissible under Board authority (SupplementalDecision).6 Both propositions correctly state Board law. Ashas been seen, the Respondent filed a request with theBoard to review the Regional Director's failure to sustainDivision,167 NLRB 5326Phelps Dodge Copper Products Corp.,I I 1NLRB 950. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese and the Respondent's other objections to the election,but the Board found that the Respondent raised nosubstantial issues warranting review.Substantiality of the New EvidenceInsofar as I find its new evidence of any degree ofprobativeness, the Respondent might thus be able to showata hearing (1) evidence that Witt bought beer foremployees prior to and during the election, (2) evidencethatWitt made statements construable as threats, and (3)thatWitt "guaranteed" employees a raise, referring to ratesof pay far in excess of the Respondent's scale. The questionthen is whether this evidence is, in the circumstances, ofsufficientweight to warrant reexamination of the objec-tions.1.The purchase of beer:Assuming the truth of the firstproposition-Witt's purchase of beer for employees-thatevidence would not warrant overturning the election. Ashas been stated, such action away from the voting area ispermissible electioneering.2.The asserted threats:With respect to the secondproposition-threats-the evidence submitted does notappear substantial enough in the circumstances as toprobably change the decision on the merits of theRespondent's objections to the election. This evidenceconsists of what appear to be two incidents related in theaffidavits of Driver Richards and Lease Operator Meadors.Richards' affidavit states in this respect that on the nightbefore the election Witt engaged a group of employees inconversation outside the Glass Lounge. Richards says:During the conversation the subject of strikes andpicket lines came up, and I said that even if there were apicket line I would have to work. Witt, who had beenrubbing the scar on his eye, said he got that scar fromtrying to keep someone from crossing the picket line.Meadors' affidavit says, apparently wit'i respect to thesame incident:Someone mentioned that Florida had a right to worklaw and if there were a strike what would happen tothose who might try to work and cross the picket line.Witt's reply was to the effect that the way he got his scarwas when someone tried to cross a picket line when hewas on picket duty as to what could happen.Richards relates the second incident as followsA little later [the same] evening we went inside theGlass Lounge and continued to drink some more beer. Isat at a booth different from the one Witt was sitting at.During the conversation I overheard Witt say to one ofthe Overland employees concerning crossing a picketline during a strike that "you wouldn't want to look likethis," pointing to his scar again.Assuming that these incidents occurred as described, it isnot apparent how they could have influenced employees tovote for the Union in the election. If anything, it wouldseem that, if Witt's statements constituted threats againstemployees who might wish to cross a picket line around theRespondent's establishment, the statements would be morelikely to produce votes against the Union than for it. For ifthe Union did not win the election the possibility of a picketlinebeing established became more remote-and thenecessity of having to cross it more unlikely. I thereforecannot find in these purported statements of Witt evidenceof conduct likely to affect the outcome of the election in amanner advantageous to the Union.3.The promises of wage increases:The new evidence asto this, to the extent probativeprima facie,is found in theaffidavitsofRichards,Meadors, and Stephenson, andapparently relate to statements of Witt made in the sameconversation outside the Glass Lounge referred to above.They state respectively:Richards: While the group of us were outside the GlassLounge I asked Witt what could the union guarantee us,and he said that they would go for a round figure of$3.50 to $3.75 and would advise on a one year contract.The average rate for a company driver at OverlandHauling at that time was approximately $1.90 an hour.Witt said that they, the union, could set one price andthat the company would have to pay it if the union werevoted in. I asked him to repeat that and he did because Iwasn't sure I understood it the first time. He said thecompany would have to pay it and would have nochoice.Meadors: During this discussion someone asked whatcould the union guarantee, and Witt said that the unioncould guarantee a raise, but he couldn't quote a figure.Stephenson: [Witt] was speaking for the union, butsaid he was not trying to tell anyone there how to vote.He said that the union would set a price that thecompany would have to pay if everybody went union.The company would have no choice. The price hequoted was between $3.25 and $3.75 for the first yearand after a year or two, it would be between $4.00 and$4.50 an hour. At that time I understood the Overlandstarting rate to be $1.65 with an increase to $1.75 at theend of thirty days, and to $1.85 at the end of ninetydays.After appraising this evidence, I do not believe that it canbe said to warrant the conclusion that Witt made falsestatements to employees as to the amount of wage increasesthe Union could obtain for them. In sum, Witt's statementsas to wage increases do not appear, in the circumstances, tobe anything more than permissible election propaganda,whose reliability must be left to the voters to evaluate.PriorUnavailability of the New EvidenceHowever, even if I were to find that the Respondent'snew evidence was substantial enough in character as towarrant hearing if previously unavailable, the Respondenthasmade no adequate showing that it was previouslyunavailable.The first of the new affidavits was executed in March1970, over 7 months after the election; the latest ones inApril 1970, 8 months after the election. The Respondentcontends that it had no access to this evidence previouslybecause employees were intimidated by union threats. Ifprima faciesupport is shown for such contention, thepresent tender should be regarded as timely. However, Ihave found no probative evidence of such threats orcoercion as to influence employees to vote for the Union.The only evidence submitted in this regard is the inferencessuggested in the affidavits of the Respondent's vice OVERLAND HAULING, INC.president,Mr. Bloebaum, and its terminal manager, Mr.Earwood, referred to above.Ialso find no evidence to support a conclusion thatemployees may have withheld their information previouslyout of fear. None of the affidavits of employees or leaseoperators submitted refers to such a consideration. Theaffidavit of Mr. Bloebaum and Mr. Earwood do not refer toany particular employee or lease operator as havingexpressed any such fears. I think it unlikely that ifintimidation had been a factor, the present affidavits wouldnot have contained a reference to it. In these circumstancesIcannot find that the evidence now offered was notpreviously in the possession of the Respondent orunavailable to it with the exercise of due diligence.Conclusions as to the New EvidenceOn this state of the record I conclude that the newevidence offered by the Respondent, both that which I havediscussed above, and that which-though considered-hasnot been specifically detailed, is not of such nature as willprobably, if accepted, change the outcome of the litigation.In addition, I cannot find the evidence to have beenpreviously unavailable.The Respondent's motion to dismiss and to reopenrepresentation proceeding is therefore now denied.With respect to the Respondent's contention that theBoard may not find an unfair labor practice on the basis ofa unit determination by a Regional Director, the Respon-dent will have another opportunity, in exceptions to thisDecision, to request the Board to review that deternuna-tion. The Trial Examiner has no authority to review.IowaBeef Packers,144 NLRB 615. In any event, the Board hasnot indicated that it has accepted thePepsi-Colaopinion,cited by the Respondent, (fn.2, supra)for all future cases.The denial of certiorari in thePepsi-Colacase contains noimplication regarding the views of the Supreme Court onthemerits of the case. SeeMaryland v. Baltimore RadioShow,338 U.S. 912 at 919 (1950) Additionally it may benoted that the Court of Appeals for the First Circuit hasdeclined to followthe Pepsi-Colaopinion and has held tothe contrary.N.L.R.B. v. Magnesium Casting Co,427 F.2d114 (C.A. 1, 1970).There thus being no unresolved issues requiring anevidential hearing, summary judgment is appropriate andtheGeneral Counsel's motion for summary judgment isgranted.Upon the basis of the record before me I make thefollowing further-FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation whose office andprincipal place of business is in Ocoee, Florida, where itengaged in hauling stone and other materials for otherconstruction companies.During the past 12 months,Respondent has received in excess of $50,000 for theserThe purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for theperiod provided by law SeeMar-Jac Poultry Co,136 NLRB249services performed in connection with the construction ofFederal highways.Respondent,atall timesmaterial herein,has beenengaged in commerce within the meaning of Section 2(6)and (7) of the Act.It.THELABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All truckdnvers, including owner-operators, dispatchedby Respondent's Ocoee terminal, and dispatchers thereassigned, but excluding mechanics, shop employees,office clerical employees, guards, and supervisors asdefined in the Act.On October 16, 1969, the Regional Director, on behalf ofthe Board, certified the Union as the exclusive collective-bargaining representative of the employees in the appropri-ate unit for the purposes of collective bargaining. By virtueof Section 9(a) of the Act, the Union is the exclusiverepresentative of all the employees in the said unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.By letter from its attorney dated February 3, 1970, theRespondent refused to bargain with the Union as thecollective-bargaining representative of said employees. Bysuch refusal Respondent engaged in unfair labor practicesin violation of Section 8(a)(5) of the Act and interferedwith, restrained, and coerced its employees in violation ofSection 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, andpursuant to Section 10(c) of the Act, I recommend that theBoard issue the following:ORDERA.For the purpose of determining the duration of thecertification, the initial year of certification shall be deemedto begin on the date the Respondent commences to bargainin good faith with the Union as the recognized exclusivebargaining representative in the appropriate unit.?B.Overland Hauling, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Teamsters,Chauffeurs,Warehousemen and Helpers Local No. 385,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive collective-bargaining representative of the em-ployees in the following appropriate bargaining unit:785,Commerce Co, d/b/a Lamar Hotel,140 NLRB 226, 229, 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817,Burnett Construction Co,149NLRB 1419, 1421, enfd 350 F 2d 57 (C A 10, 1965) 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll truckdrivers, including owner-operators, dispatchedby Respondent's Ocoee terminal, and dispatchers thereassigned,but excluding mechanics, shop employees,office clerical employees, guards, and supervisors asdefined in the Act.(b) Interfering with the efforts of said Union to negotiatefor or represent employees as exclusive collective-bargain-ing representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with Teamsters,Chauffeurs,Warehousemen and Helpers Local No. 385,affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as theexclusive representative of all employees in the appropriateunitwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment,and embody in a signed agreement any understand-ing reached.(b) Post at its place of business in Ocoee, Florida, copiesof the attached notice marked "Appendix."8 Copies of saidnotice,on forms provided by the Regional Director forRegion 12,after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof and bemaintainedby the Respondent for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from receipt of this recommendedOrder, what steps the Respondent has taken to complyherewith.98 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions, recommendations,and recommendedOrder hereinshall, asprovidedin Sec102 48of the Rules and Regulations,be adoptedby the Board and become its findings,conclusions,and order, and allobjectionsthereto shall be deemed waived for all purposesIn the eventthat theBoard'sOrder is enforced by a Judgment of a United States CourtofAppeals, the wordsin the noticereading "Posted by Order of theNationalLaborRelationsBoard" shallbe changed to read "Postedpursuantto a Judgment of the United States Court of Appeals enforcingan Order of the NationalLaborRelations Board "9 In the event this recommended Order is adopted by the Board, thisprovision shall be modified to read "Notifythe RegionalDirector forRegion 12, in writing,within 10 days from re. eipt of this Order,what stepsthe Respondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withTeamsters,Chauffeurs,Warehousemen and HelpersLocal No. 385, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive collective-bargain-ing representative of all the following employees:All truckdrivers, including owner-operators, dis-patched by us at our Ocoee terminal, anddispatchers there assigned, but excluding mechan-ics,shop employees, office clerical employees,guards, and supervisors as defined in the Act.WE WILL NOT interfere with the efforts of the Uniontonegotiate for or represent employees as exclusivecollective-bargaining representative.WE WILL bargain collectively with the Union as theexclusive collective-bargaining representative of theemployees in the above described unit, and if anunderstanding is reached we will sign a contract withthe Union.OVERLAND HAULING, INC.(Employer)DatedBy(Representative),( Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room706,Federal Office Building, 500 Zack Street, Tampa,Florida 33602, Telephone 813-228-7227.